[Cite as State v. Morisak, 2016-Ohio-8275.]


                               IN THE COURT OF APPEALS OF OHIO
                                  FOURTH APPELLATE DISTRICT
                                      LAWRENCE COUNTY

STATE OF OHIO,                                         :

        Plaintiff-Appellee,                            :               Case No. 15CA21

        v.                                             :               DECISION AND
                                                                       JUDGMENT ENTRY
VANSON MORISAK,                                        :

        Defendant-Appellant.                           :               RELEASED: 12/15/2016


                                              APPEARANCES:

Robert W. Bright, Middleport, Ohio for appellant.

Brigham M. Anderson, Lawrence County Prosecuting Attorney and C. Michael Gleichauf,
Lawrence County Assistant Prosecuting Attorney, Ironton, Ohio for appellee.



Hoover, J.

        {¶ 1} Defendant-appellant Vanson Morisak (“Morisak”) appeals his sentence from the

Lawrence County Common Pleas Court. Morisak pleaded guilty to one count of burglary, a

second degree felony, in violation of R.C. 2911.12(A)(3). In exchange for Morisak’s guilty plea,

the State of Ohio (“State”) recommended a sentence of four years in prison. The trial court

accepted Morisak’s guilty plea, found him guilty of the offense of burglary, and sentenced him to

four years in prison.

        {¶ 2} Here on appeal, Morisak asserts two assignments of error. In his first assignment of

error, Morisak contends that the trial court erred by failing to notify him of the mandatory period

of post-release control required for his conviction. After a review of the record, we find that

Morisak is correct that the trial court failed to notify him about post-release control at the
Lawrence App. No. 15CA21                                                                              2


sentencing hearing. Accordingly, we sustain Morisak’s first assignment of error and remand this

cause for resentencing limited to the issue of the proper imposition of post-release control.

          {¶ 3} In his second assignment of error, Morisak raises two issues, (1) that his trial

counsel was ineffective and (2) that he suffered from a drug and alcohol addiction. We find that

these claims are without merit. Therefore, we overrule Morisak’s second assignment of error.

          {¶ 4} Accordingly, we affirm Morisak’s convictions but remand this cause for

resentencing limited to the issue of the proper imposition of post-release control. We affirm in

part and reverse in part the judgment of the trial court; and we remand the cause for proceedings

consistent with this decision.

                                   I. Facts and Procedural Posture

          {¶ 5} In May 2015, a complaint against Morisak for a charge of burglary was filed in the

Lawrence County Municipal Court. In June 2015, the Lawrence County Grand Jury indicted

Morisak on one count of burglary, a second degree felony, in violation of R.C. 2911.12(A)(3).

The record is sparse with respect to the facts underlying the indictment. However, we have

discerned that Morisak had entered the home of Eric Wall without his permission. Morisak took

a four-wheeler, a ramp to load the vehicle, and some miscellaneous tools from the attached

garage.

          {¶ 6} In July 2015, Morisak waived his right to a trial by jury and pleaded guilty to one

count of burglary as charged in the indictment. In exchange for Morisak’s plea of guilty, the

State recommended a sentence of four years in prison. The trial court sentenced Morisak to four

years in prison. On August 26, 2015, the trial court filed its final judgment entry. The entry

reflected that “[t]he Court informed the Defendant that he shall be subject to a period of post-
Lawrence App. No. 15CA21                                                                            3


release control.” However, after reviewing the transcript of the sentencing hearing, it is apparent

that the trial court did not notify Morisak about post-release control at the sentencing hearing.

       {¶ 7} On September 28, 2015, Morisak, through appellate counsel, filed a notice of

appeal. Because his notice of appeal was filed late, Morisak subsequently filed a motion for

leave to file a delayed appeal. This Court granted Morisak’s motion; and the appeal proceeded.

       {¶ 8} On December 23, 2015, Morisak’s appellate counsel then filed a brief and motion

to withdraw under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). In

his brief, appellate counsel raised the issue of the trial court’s failure to impose post-release

control as a potential assignment of error. We granted the motion to withdraw; but we appointed

new counsel to prepare an appellate brief for Morisak discussing the post-release control issue,

as well as any further arguable issues, which could be found in the record. New appellate counsel

was appointed; and now Morisak presents this appeal.

                                     II. Assignments of Error

       {¶ 9} Morisak presents the following assignments of error for our review:

First Assignment of Error:

       The trial court erred by failing to accurately notify appellant about post-release

       control and/or the potential consequences for violating post-release control at

       appellant’s sentencing hearing.

Second Assignment of Error:

       Additional issues that appellant wants argued but for which appellant’s counsel

       believes there is not sufficient basis in law or fact to argue.

                                       III. Law and Analysis
Lawrence App. No. 15CA21                                                                             4


 A. First Assignment of Error- The Trial Court Failed to Inform Morisak Of Post-Release

                           Control During The Sentencing Hearing.

       {¶ 10} In his first assignment of error, Morisak contends that the trial court failed to

properly notify him about post-release control during sentencing. Morisak asserts that (1) at the

change of plea hearing, the trial court suggested that post-release control was discretionary rather

than mandatory; and (2) at the sentencing hearing, the trial court did not even mention post-

release control. Although Morisak references the change of plea hearing, in his appellate brief he

specifically requests that “the post-release control portion of his sentence be set aside and asks

this court order the same.” Therefore, we will only address Morisak’s challenge to the post-

release control portion of his sentence.

       {¶ 11} The State, citing State v. Fischer, 128 Ohio St.3d 92, 2010-Ohio-6238, 942

N.E.2d 332, asserts that the Ohio Supreme Court has held that when a trial court fails to properly

impose post-release control only that portion of the sentence is void. Accordingly, the State

argues that the proper remedy is to remand this cause to the trial court for resentencing limited to

the proper imposition of post-release control.

                                      1. Standard of Review

       {¶ 12} When reviewing felony sentences we apply the standard of review set forth in

R.C. 2953.08(G)(2). See State v. Marcum,              Ohio St.3d             , 2016-Ohio-1002,

       N.E.3d          , ¶ 1. R.C. 2953.08(G)(2) specifies that an appellate court may increase,

reduce, modify, or vacate and remand a challenged felony sentence if the court clearly and

convincingly finds that “the record does not support the sentencing court’s findings” under the

specified statutory provisions or “the sentence is otherwise contrary to law.”

                                            2. Analysis
Lawrence App. No. 15CA21                                                                               5


       {¶ 13} In this case, while the final judgment entry states, “[t]he Court informed the

Defendant that he shall be subject to a period of post-release control[,]” a review of the

sentencing hearing transcript reveals no such notification.

       Under R.C. 2929.19(B)(2)(c) and (e), a trial court must notify certain felony

       offenders at the sentencing hearing that: 1.) the offender is subject to statutorily

       mandated postrelease control; and 2.) the parole board may impose a prison term

       of up to one-half of the offender’s originally-imposed prison term if the offender

       violates the post-release control conditions. Not only is a trial court required to

       notify the offender about postrelease control at the sentencing hearing, it is further

       required to incorporate that notice into its journal entry imposing sentence.

       However, the main focus of the postrelease control sentencing statutes is on the

       notification itself and not on the sentencing entry.

(Citations and quotations omitted.) State v. Adkins, 4th Dist. Lawrence No. 13CA17, 2014–

Ohio–3389, ¶ 36. “When a trial court fails to provide the required notification at either the

sentencing hearing or in the sentencing entry, that part of the sentence is void and must be set

aside.” (Emphasis sic.) Id. at ¶ 37, citing Fischer, 128 Ohio St.3d 92, 2010–Ohio–6238, 942

N.E.2d 332 at ¶¶ 27–29. “ ‘[I]n most cases, the prison sanction is not void and therefore “only

the offending portion of the sentence is subject to review and correction.” ’ ” Id., quoting State v.

Holdcroft, 137 Ohio St.3d 526, 2013–Ohio–5014, 1 N.E.3d 382, ¶ 7, quoting Fischer at ¶ 27.

       {¶ 14} The trial court convicted Morisak of a second degree felony. Thus, Morisak was

subject to a mandatory period of three years of post-release control. R.C. 2967.28(B)(2). After a

review of the sentencing hearing transcript, it is clear that the trial court did not inform Morisak

that he would be subject to post-release control, nor did it inform him of the sanctions for
Lawrence App. No. 15CA21                                                                            6


violation of post-release control. Because the trial court failed to do so, that portion of Morisak’s

sentence is void; and we sustain his first assignment of error.

     B. Second Assignment of Error- Morisak’s Other Arguments Are Without Merit.

       {¶ 15} In his second assignment of error, Morisak’s appellate counsel raises two potential

issues but also states that there is nothing in the record to establish either claim. The two

arguments are (1) that Morisak’s trial counsel was ineffective and (2) that Morisak has serious

drug or alcohol addiction issues. The State argues that neither claim has merit.

                               1. Ineffective Assistance of Counsel

       {¶ 16} Criminal defendants have a right to counsel, including a right to the effective

assistance from counsel. McMann v. Richardson, 397 U.S. 759, 771, 90 S.Ct. 1441, 25 L.Ed.2d

763 (1970), fn. 14; State v. Stout, 4th Dist. Gallia No. 07CA5, 2008-Ohio-1366, ¶ 21. To

establish constitutionally ineffective assistance of counsel, a criminal defendant must show (1)

that his counsel’s performance was deficient and (2) that the deficient performance prejudiced

the defense and deprived him of a fair trial. Strickland v. Washington, 466 U.S. 668, 687, 104

S.Ct. 2052, 80 L.Ed.2d 674 (1984); State v. Issa, 93 Ohio St.3d 49, 67, 752 N.E .2d 904 (2001);

State v. Goff, 82 Ohio St.3d 123, 139, 694 N.E.2d 916 (1998). “In order to show deficient

performance, the defendant must prove that counsel’s performance fell below an objective level

of reasonable representation. To show prejudice, the defendant must show a reasonable

probability that, but for counsel’s errors, the result of the proceeding would have been different.”

State v. Conway, 109 Ohio St.3d 412, 2006-Ohio-2815, 848 N.E.2d 810, ¶ 95. “Failure to

establish either element is fatal to the claim.” State v. Jones, 4th Dist. Scioto No. 06CA3116,

2008-Ohio-968, ¶ 14.
Lawrence App. No. 15CA21                                                                              7


        {¶ 17} “When considering whether trial counsel’s representation amounts to deficient

performance, ‘a court must indulge a strong presumption that counsel’s conduct falls within the

wide range of reasonable professional assistance.’ ” State v. Walters, 4th Dist. Washington Nos.

13CA33, 13CA36, 2014-Ohio-4966, ¶ 23, quoting Strickland at 689. “Thus, ‘the defendant must

overcome the presumption that, under the circumstances, the challenged action might be

considered sound trial strategy.’ ” Id., quoting Strickland at 689. “ ‘A properly licensed attorney

is presumed to execute his duties in an ethical and competent manner.’ ” Id., quoting State v.

Taylor, 4th Dist. Washington No. 07CA1, 2008-Ohio-482, ¶ 10. “Therefore, a defendant bears

the burden to show ineffectiveness by demonstrating that counsel’s errors were so serious that he

or she failed to function as the counsel guaranteed by the Sixth Amendment.” Id.

        {¶ 18} At a hearing before the trial court on July 15, 2015, Morisak stated that he “felt

very uncomfortable” because counsel, other than his appointed counsel, represented him at his

arraignment. Morisak then requested that his appointed counsel be replaced. The trial court

denied Morisak’s request. The trial court explained that Morisak simply entered a plea of not

guilty at arraignment. Therefore, Morisak took no action that determined the outcome of his

case.

        {¶ 19} We agree with the trial court regarding Morisak’s arraignment. Also, in the form

“PROCEEDING ON PLEA OF GUILTY” Morisak answered “yes” to question number 5, “Did

your attorney explain to you your constitutional rights and what might happen to you if you

plead guilty?” Further, Morisak answered “yes” to question number 7, “Do you have confidence

in your attorney?” During the change of plea hearing, the trial court engaged in the following

exchange with Morisak:
Lawrence App. No. 15CA21                                                                             8


       Court:          The second [document Morisak signed in relation to his guilty

                       plea] is a proceeding on plea of guilty which is four pages, twenty

                       six questions that you answer with the help of your defense

                       attorney and sir is that your signature at the bottom of the last

                       page?

       Morisak:        Yes sir.

       Court:          The answers that you gave to these questions are they truthful to

                       the best of your knowledge?

       Morisak:        Yes sir.

       (7-22-15, pg. 2-3)

       {¶ 20} Based on the foregoing, Morisak cannot demonstrate that but for his trial

counsel’s performance, the outcome of his proceedings would have been different. Accordingly,

we do not find that Morisak’s trial counsel was ineffective.

                               2. Morisak’s Drug/Alcohol Addiction

       {¶ 21} Morisak’s appellate counsel states that Morisak told him about an addiction issue.

However, there is nothing in the record indicating that Morisak raised this issue before the trial

court. Therefore, nothing exists in the record that we can rely upon to find that Morisak’s

addiction affected the outcome of his case or rendered his guilty plea invalid.

        {¶ 22} Accordingly, we overrule Morisak’s second assignment of error.

                                          IV. Conclusion

       {¶ 23} Based on the foregoing, we affirm Morisak’s convictions, but remand the matter

for resentencing limited to the issue of the proper imposition of post-release control.

     JUDGMENT AFFIRMED IN PART, REVERSED IN PART, AND CAUSE REMANDED.
Lawrence App. No. 15CA21                                                                                9


                                       JUDGMENT ENTRY

        It is ordered that the JUDGMENT IS AFFIRMED IN PART, REVERSED IN PART and
that the CAUSE BE REMANDED for further proceedings consistent with this opinion.
Appellant and appellee shall split the costs.

        The Court finds that reasonable grounds existed for this appeal.

     It is ordered that a special mandate issue out of this Court directing the Lawrence County
Common Pleas Court to carry this judgment into execution.

        IF A STAY OF EXECUTION OF SENTENCE AND RELEASE UPON BAIL HAS
BEEN PREVIOUSLY GRANTED BY THE TRIAL COURT OR THIS COURT, it is
temporarily continued for a period not to exceed sixty days upon the bail previously posted. The
purpose of a continued stay is to allow Appellant to file with the Supreme Court of Ohio an
application for a stay during the pendency of proceedings in that court. If a stay is continued by
this entry, it will terminate at the earlier of the expiration of the sixty day period, or the failure of
the Appellant to file a notice of appeal with the Supreme Court of Ohio in the forty-five day
appeal period pursuant to Rule II, Sec. 2 of the Rules of Practice of the Supreme Court of Ohio.
Additionally, if the Supreme Court of Ohio dismisses the appeal prior to expiration of sixty days,
the stay will terminate as of the date of such dismissal.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the
Rules of Appellate Procedure.

Abele, J. & McFarland, J.: Concur in Judgment and Opinion.

                                                For the Court


                                                BY: ____________________________
                                                    Marie Hoover, Judge




                                      NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment entry and
the time period for further appeal commences from the date of filing with the clerk.